UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6360



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


MIGUEL ANGEL BARRERA YERBABUENA, a/k/a Rafael
Castro-Mata,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-00-21, CA-01-502-7)


Submitted:    May 20, 2003                     Decided:   May 28, 2003


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Miguel Angel Barrera Yerbabuena, Appellant Pro Se. Eric Matthew
Hurt, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Miguel Angel Barrera Yerbabuena seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).     An appeal may not be taken to this court from the

final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§ 2253(c)(2) (2000).         As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).             We have independently

reviewed the record and conclude that Yerbabuena has not satisfied

either     standard.   See   Miller-El       v.   Cockrell,   123   S.   Ct.   1029

(2003).*     Accordingly, we deny a certificate of appealability and


     *
      To the extent the district court did not have the benefit of
Clay v. United States, 123 S. Ct. 1072 (2003), we find this case
does not alter the conclusion that reasonable jurists would not
debate the district court’s conclusion that Yerbabuena’s claims
raised in a motion to supplement were untimely.

                                         2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3